Case: 13-31296          Document: 00513036479              Page: 1      Date Filed: 05/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                           United States Court of Appeals
                                                                                                    Fifth Circuit

                                                                                                  FILED
                                        No. 13-31296 c/w                                       May 8, 2015
                                     Nos. 13-31299, 13-31302
                                                                                             Lyle W. Cayce
                                                                                                  Clerk
IN RE: DEEPWATER HORIZON
------------------------------------------------------------------------------------------------------------
LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED; ET AL,

                 Plaintiffs

PLAINTIFFS’ STEERING COMMITTEE,

                 Appellee

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

                 Defendants–Appellants


v.

SEALED APPELLEES,

                Claimants–Appellees




                      Appeals from the United States District Court
                          for the Eastern District of Louisiana


Before BENAVIDES, PRADO, and GRAVES, Circuit Judges.
EDWARD C. PRADO, Circuit Judge:
     Case: 13-31296        Document: 00513036479         Page: 2     Date Filed: 05/08/2015




                          No. 13-31296 c/w Nos. 13-31299, 13-31302


      In these consolidated cases, BP Exploration & Production, Inc., BP
America Production Company, and BP p.l.c. (collectively “BP”) appeals three
Deepwater Horizon-related settlement awards it paid to nonprofits through its
Court-Supervised Settlement Program (CSSP). The district court denied
discretionary review of these three awards even though BP argued that the
Claims Administrator improperly interpreted the Settlement Agreement (the
Agreement). The awards were based on the Claims Administrator’s
determination that nonprofits may count donations and grants as “revenue”
under the terms of the Agreement (the Nonprofit-Revenue Interpretation). BP
argues that 1) the Nonprofit-Revenue Interpretation violates the terms of the
Agreement, 2) the Nonprofit-Revenue Interpretation puts the class settlement
in violation of Rule 23 and Article III, and 3) even if the Nonprofit-Revenue
Interpretation is upheld, each of these three awards is improper. We affirm the
district court.
                  I. FACTUAL AND PROCEDURAL BACKGROUND
      This case arises from the class action settlement of civil claims arising
from the Deepwater Horizon oil spill. The Settlement Agreement negotiated by
the parties and approved by the district court established the CSSP, through
which class members can submit claims.
A.    The Claims-Administration Process
      The CSSP is managed by the Claims Administrator. After a claim
determination has been made, BP or the claimant may appeal to an Appeal
Panel. 1 A party may then appeal the Appeal Panel’s determination to the
district court of Judge Barbier in the Eastern District of Louisiana, which has



      1   Appeals of less than $1 million are heard by a single Appeal Panelist.
                                                  2
     Case: 13-31296       Document: 00513036479         Page: 3     Date Filed: 05/08/2015




                         No. 13-31296 c/w Nos. 13-31299, 13-31302


discretion to hear such appeals. Pursuant to a district court order of May 20,
2013, denials of discretionary review are not docketed. 2 Rather, the district
court gives notice to the parties and posts decisions on the CSSP website.
       The Settlement Agreement expressly includes nonprofits in the
definition of entities who may recover pursuant to the settlement. The awards
at issue were granted under the Business Economic Loss (BEL) framework. To
recover under the BEL framework, a claimant must fall within one of twelve
“Damage Categories” listed in § 1.3 of the Agreement. The Sealed Claimants
recovered under the Economic Damage Category, which is summarized as
encompassing “[l]oss of income, earnings or profits suffered by Natural Persons
or Entities as a result of the DEEPWATER HORIZON INCIDENT.” To recover
in this category, a claimant must meet one of the “causation requirements” in
Exhibit 4B of the Agreement. Claimants can establish causation by showing
various “revenue patterns.” If a claimant can show one of these revenue
patterns, its compensation award is calculated under Exhibit 4C’s
“compensation framework”; compensation is based on a comparison of its pre-
and post-spill revenue.
B.     The Claims Administrator’s “Revenue” Interpretation
       This appeal stems from the Claims Administrator’s interpretation of
“revenue” as it is used in Exhibits 4B and 4C of the Agreement. On November
30, 2012, the Claims Administrator determined that for nonprofit entities
“grant monies or contributions shall typically be treated as revenue for the
purposes of the . . . settlement agreement.” BP challenged this interpretation



       2BP appealed this order in a related case (the Final Rules appeal), also decided today,
and we ordered the district court to begin docketing the denials of discretionary review. See
In re Deepwater Horizon, No. 13-30843 (5th Cir. 2015).
                                                 3
     Case: 13-31296      Document: 00513036479        Page: 4     Date Filed: 05/08/2015




                        No. 13-31296 c/w Nos. 13-31299, 13-31302


in the district court, and the court affirmed the Claims Administrator on
December 12, 2012, via an email to the parties. BP never directly appealed this
decision. After the Nonprofit-Revenue Interpretation went into effect, the
Sealed Claimants, each a nonprofit organization, counted donations and grants
as revenue in their calculations, and received awards through the CSSP.
            • The Claimant in No.13-31296 (the Cy Pres Claimant)
              counted as revenue $331,395 in cy pres funds from a class
              action settlement.
            • The Claimant in No.13-31299 (the Grant Claimant) counted
              as revenue its receipt of a large, one-time “Trust Grant.”
            • The Claimant in No. 13-31302 (the Legal-Services Claimant)
              included $157,500 in revenue that was based on “legal
              services performed by its legal fellows.”

BP appealed the awards all the way to the district court, which denied its
motion for discretionary review. BP now appeals these denials of discretionary
review. 3
                            II. LEGAL BACKGROUND
      This is the fifth appeal we have heard arising out of this class action
settlement, and many of the issues presented relate to our earlier Deepwater
Horizon decisions. Thus, we begin with a brief overview of the relevant portions
of those cases.
A.    Deepwater Horizon I
      In In re Deepwater Horizon (Deepwater Horizon I), 732 F.3d 326 (5th Cir.
2013), BP appealed a district court order affirming the Claims Administrator’s
interpretation of the terms “revenue” and “expenses” in the Agreement. Id. at


       3Also before the Court are BP’s motion to supplement the record and file the
supplemental record under seal, the Grant Claimant’s motion to dismiss, and Class Counsel’s
motion to dismiss. The motion to supplement the record and file the supplemental record
under seal is GRANTED, and both motions to dismiss are DENIED.
                                                4
     Case: 13-31296     Document: 00513036479    Page: 5      Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


331. This case centered on a dispute about accounting standards. In a Policy
Announcement,     the    Claims      Administrator   stated    that   these   terms
encompassed only cash payments and disbursements, consistent with the cash-
accounting method. Id. at 334. BP disagreed and argued that the Agreement
was to be governed instead by the accrual-accounting method, which requires
matching of revenues and expenditures, and therefore the order allowed
claimants to recover for inflated or nonexistent losses. Id. at 331–34. We
remanded to the district court for further proceedings on this contract-
interpretation question. Id. at 339.
B.    Deepwater Horizon II
      BP next challenged the class certification as violating Federal Rule of
Civil Procedure 23 and Article III of the Constitution. In re Deepwater Horizon
(Deepwater Horizon II), 739 F.3d 790, 795 (5th Cir. 2014). At issue in
Deepwater Horizon II was the district court’s affirmance of two Claims
Administrator Policy Announcements that interpreted Exhibits 4B and 4C of
the Agreement. Id. at 795–96. The Claims Administrator determined that
Exhibit 4B, which sets forth various causation requirements for claimants, did
not require any further proof of causation once a claimant had met one of the
4B criteria. Id. at 797. The Claims Administrator also determined that Exhibit
4C, which provides the formula to calculate payments for BEL claimants,
allowed the Claims Administrator to use the cash or accrual method of
accounting in the calculation. Id.
      BP argued that these interpretations broadened the class to include
members whose injuries were not caused by the oil spill, in violation of Article
III and Rule 23. Id. at 798–99. We noted that the Fifth Circuit had not
addressed the standard for Article III standing at the class-certification stage

                                            5
     Case: 13-31296   Document: 00513036479      Page: 6   Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


and that other circuits are split between two tests. Id. at 800–02. We held that
the Agreement passed both tests and therefore declined to decide which
approach was correct. Id. at 813. We also rejected BP’s numerous arguments
that the Policy Announcements included class members with no injury and
therefore violated Rule 23. Id. at 812–21.
C.    Deepwater Horizon III
      The third appeal arose from our remand in Deepwater Horizon I. In re
Deepwater Horizon (Deepwater Horizon III), 744 F.3d 370, 373–74 (5th Cir.
2014), cert. denied 135 S. Ct. 754 (2014). On remand, “the district court held
that the Settlement Agreement requires matching of revenues and expenses,”
as BP had originally argued. Id. However, the district court rejected BP’s newly
briefed argument—that the Claims Administrator’s refusal to require specific
evidence of causation violated Article III and Rule 23. Id. at 374. Whereas
Deepwater Horizon II addressed the certification of the class, Deepwater
Horizon III “decide[d] . . . whether the implementation of the Settlement
Agreement is defective.” Id. at 375. In spite of the decision in Deepwater
Horizon II, BP again argued that any interpretation or implementation of the
Agreement that does not require proof of causation “reanimates” the Article III
and Rule 23 issues decided in that case. Id. at 376. BP sought reversal of the
district court’s ruling and an injunction preventing payment of claims to
entities without evidence of causation. Id. at 373. We affirmed the district




                                             6
     Case: 13-31296      Document: 00513036479        Page: 7     Date Filed: 05/08/2015




                        No. 13-31296 c/w Nos. 13-31299, 13-31302


court’s order, denied the injunction, and held that we were bound by our
Deepwater Horizon II rulings on Rule 23 and Article III. See id. at 375–78.
                                    III. JURISDICTION
      We have jurisdiction over this appeal under the collateral-order
doctrine. 4 The three denials of discretionary review at issue “‘(1) conclusively
determine the disputed question, (2) resolve an important issue completely
separate from the merits of the action, and (3) [are] effectively unreviewable
on appeal from a final judgment,’” Henry v. Lake Charles Am. Press, L.L.C.,
566 F.3d 164, 171 (5th Cir. 2009) (quoting Coopers & Lybrand v. Livesay, 437
U.S. 463, 468 (1978)); see also Montez v. Hickenlooper, 640 F.3d 1126, 1129,
1132–33 (10th Cir. 2011) (finding appellate jurisdiction over a district court’s
collateral order affirming a special master’s denial of an individual claim under
a consent-decree dispute-resolution mechanism). The district court’s refusal to
review these three awards purported to conclusively determine the amount
each nonprofit was to recover under the Agreement. The Nonprofit-Revenue
Interpretation is “completely separate from the merits of BP’s liability for the
oil spill,” Deepwater Horizon I, 732 F.3d at 332 n.3. And the order would be
effectively unreviewable if BP had to wait until the settlement of the entire
class action, when awards “will have been distributed to potentially thousands
of claimants and BP will have no practical way of recovering these funds should
it prevail.” Id.




      4 Class Counsel and the Sealed Claimants argue that BP has waived its right to appeal
individual awards under the terms of the Agreement. In the Final Rules appeal, we disagreed
and held that BP had not waived its right to appeal individual awards. See In re Deepwater
Horizon, No. 13-30843 (5th Cir. 2015).
                                                7
     Case: 13-31296    Document: 00513036479      Page: 8   Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


A.    Timeliness
      We now turn to Appellees’ arguments that these appeals are untimely
under Federal Rule of Appellate Procedure 4. Rule 4(a)(1)(A) requires the
notice of appeal to be filed “with the district clerk within 30 days after entry of
the judgment or order appealed from.” Timely notice of appeal is a mandatory
prerequisite for this Court’s appellate jurisdiction. Resident Council of Allen
Parkway Vill. v. U.S. HUD, 980 F.3d 1043, 1048 (5th Cir. 1993).
      Appellees present two timeliness arguments. First they argue that by
failing timely to appeal the December 12, 2012 order affirming the Nonprofit-
Revenue Interpretation, BP has effectively waived its general argument that
the Interpretation violates the Agreement—as opposed to its specific
challenges to the individual awards to the Sealed Claimants. In the
alternative, they argue that the appeals of the district court’s denials of
discretionary review are untimely because Rule 4’s thirty-day period should
run from the time the order was sent to the parties, not from the time it was
entered into the docket by BP.
      1. The December 12 Order
      Appellees argue that the Court lacks jurisdiction over this appeal
because BP did not appeal the district court’s December 12 order affirming the
Nonprofit-Revenue Interpretation within thirty days of its docketing. They
contend that BP is effectively appealing the December 12 order because it is
challenging the Nonprofit-Revenue Interpretation. When the Interpretation
was released, BP challenged it in the district court; the district court upheld
the Interpretation in the December 12 order emailed to the parties. BP never
filed a direct appeal of the order, instead waiting to appeal the specific awards
to the three Sealed Claimants. By failing to appeal this determination,

                                            8
    Case: 13-31296     Document: 00513036479     Page: 9   Date Filed: 05/08/2015




                     No. 13-31296 c/w Nos. 13-31299, 13-31302


Appellees contend, BP has waived any argument that the Nonprofit-Revenue
Interpretation is incorrect.
      In support of this argument, Appellees cite our decision in Medical
Center Pharmacy v. Holder, 634 F.3d 830 (5th Cir. 2011). In that case, a group
of pharmacies sued for declaratory and injunctive relief from certain FDA
regulations. Id. at 832. After the district court granted summary judgment to
the plaintiffs, the FDA appealed, and we reversed. Id. at 832–33. On remand,
the FDA presented an argument that it did not raise in its summary-judgment
appeal and the district court entered judgment for the FDA. Id. at 834. On
appeal, we held that the FDA had waived its argument by failing to raise it in
the first appeal. Id. at 834–36.
      Here, BP did not waive its challenge of the awards to the Sealed
Claimants by failing to appeal the December 12 order. It is well established
that parties are not required to appeal interlocutory orders. See In re Chicken
Antitrust Litig. Am. Poultry, 669 F.2d 228, 236 (5th Cir. 1982) (“Making
interlocutory appeals mandatory . . . would turn the policy against piecemeal
appeals on its head.”); Caradelis v. Reinferia Panama, S.A., 384 F.2d 589, 591
n.1 (5th Cir. 1967) (“[Appellant] lost no rights by failing to take such an
[interlocutory] appeal.”). Appellees’ reliance on Medical Center Pharmacy is
misplaced; in that case, the party failed to raise an argument in its first appeal
from a final judgment. 643 F.3d at 835–36. The December 12 order affirming
the Nonprofit-Revenue Interpretation was not a final judgment. See Deepwater
Horizon I, 732 F.3d at 332 n.3. Thus, BP did not forfeit its right to appeal the
nonprofit awards to the Sealed Claimants by failing to first appeal the
December 12 order. See Matherne v. Wilson, 851 F.2d 752, 756 n.9 (5th Cir.
1988) (“[O]n principle, the interlocutory appeal is permissive, not mandatory,

                                           9
    Case: 13-31296    Document: 00513036479      Page: 10    Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


and a party does not forfeit a right to appeal after judgment for failure to
appeal interlocutorily.” (citing 9 Moore’s Federal Practice ¶ 110.8 (1986))).
      2. The Denials of Review
      Next we turn to Appellees’ alternative argument that this appeal is
untimely because BP did not appeal the awards to the Sealed Claimants within
thirty days of the district court’s denials of BP’s motions for discretionary
review. Pursuant to the district court’s May 20 order, denials of discretionary
review were not docketed. Rather, notice was given to the parties and decisions
were posted on the CSSP website. The district court denied BP’s motion for
discretionary review in each case on September 4, 2013. On December 16, 2013,
100 days later, BP filed its notices of appeal with the denials of review
attached.
      Appellees assert that Rule 4’s thirty-day limit should run from the day
that the parties received notice of the denials of BP’s motions for discretionary
review via the CSSP website. Otherwise, Class Counsel argues, BP can “create
federal appellate rights by docketing non-litigation material whenever it
pleases.” BP responds that these appeals are timely because they were filed
the same day that the district court’s orders were entered into the docket. See
Fed. R. App. P. 4 (“[T]he notice of appeal must be 30 days after entry of the . . .
order appealed from.” (emphasis added)). BP challenges Appellees’ equitable
argument because the delay was caused by the May 20 order, which denied
BP’s request to have such decisions entered into the docket, rather than by any
bad faith on BP’s part.
       We agree with BP. Rule 4’s plain language makes clear that the thirty
days run from the entry of the order. Rule 4(a)(7) explains that an order is
“entered” when “the judgment or order is entered in the civil docket.” Appellees’

                                           10
    Case: 13-31296       Document: 00513036479          Page: 11     Date Filed: 05/08/2015




                         No. 13-31296 c/w Nos. 13-31299, 13-31302


equitable arguments are also unavailing; it was the district court’s order, and
not BP’s conduct, that disadvantaged the parties, because undocketed orders
are unappealable. See In re Am. Precision Vibrator Co., 863 F.3d 428, 429 (5th
Cir. 1989). 5 Thus, we hold that BP’s appeals are timely, we have jurisdiction,
and therefore proceed to the merits of the appeals.
                                       IV. DISCUSSION
       The interpretation of a settlement agreement is a question of contract
law that this Court reviews de novo. Deepwater Horizon III, 744 F.3d at 374
(citing Waterfowl L.L.C. v. United States, 473 F.3d 135, 141 (5th Cir. 2006)).
The Agreement gives the district court discretion to decide whether it will
review an award at all. Thus, the district court’s denials of review are reviewed
for abuse of discretion. See Wilton v. Seven Falls Co., 515 U.S. 277, 289–90
(1995) (applying an abuse-of-discretion standard to a district court’s decision
to entertain a declaratory-judgment action). However, the standard of review
is effectively de novo because the district court was presented with purely legal
questions of contract interpretation. See United States v. Delgado–Nuñez, 295
F.3d 494, 496 (5th Cir. 2002) (“[A]buse of discretion review of purely legal
questions . . . is effectively de novo because ‘[a] district court by definition
abuses its discretion when it makes an error of law.’” (second alteration in
original) (quoting Koon v. United States, 518 U.S. 81, 100 (1996))).




       5 Pursuant to our opinion in the Final Rules appeal, the district court will now have
to docket its decisions on individual awards. See In re Deepwater Horizon, No. 13-30843 (5th
Cir. 2015). Therefore, BP will no longer be able to start the thirty-day clock whenever it
chooses to file its notice of appeal. We reiterate here that we do not endorse BP’s approach in
future cases.
                                                 11
     Case: 13-31296     Document: 00513036479           Page: 12   Date Filed: 05/08/2015




                       No. 13-31296 c/w Nos. 13-31299, 13-31302


A.     Plain-Language          Challenges          to     the      Nonprofit-Revenue
       Interpretation

       This appeal concerns the Claims Administrator’s interpretation of
“revenue” as it is used in the BEL framework of the Agreement. BP first
challenges the Nonprofit-Revenue Interpretation as inconsistent with the
terms of the Agreement. Under general maritime law, 6 a court interprets, “to
the extent possible, all the terms in a contract without rendering any of them
meaningless or superfluous.” Chembulk Trading LLC v. Chemex Ltd., 393 F.3d
550, 555 (5th Cir. 2004).
       1. The Language of Exhibits 4B and 4C
       BP’s contract-interpretation arguments scrutinize the language of
Exhibit 4B, the causation requirements, and Exhibit 4C, the compensation
framework.
             a. “Business revenue”

       BP argues that “revenue” cannot mean donations and grants. To support
its argument, BP first points toward Exhibit 4B, the causation requirements
for claimants. A BEL claimant must meet one of the listed criteria to be eligible
to recover under the Agreement. 7 The term “business revenue” appears four
times in Exhibit 4B. In each instance, the clause “Total business revenue shows
the following pattern” introduces a specific revenue pattern that claimants can
use to establish causation.
       BP argues that grants and donations are not “business revenue.” This
argument is based on two dictionaries that define “business” as “commercial”


       6The Agreement provides that it “shall be interpreted in accordance with General
Maritime Law.”
      7 Not all claimants must meet one of the causation criteria; Exhibit 4B first lists

groups of claimants that are exempt.
                                              12
    Case: 13-31296     Document: 00513036479      Page: 13    Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


activity carried on “for profit,” Black’s Law Dictionary 226 (9th ed. 2009), or
“as a means of livelihood,” Webster’s Third New International Dictionary 302
(1976). By using the phrase “business revenue,” BP contends, “the agreement
plainly does not contemplate awards for lost grants and donations to non-profit
entities.”
      This argument is unpersuasive. As the Amici point out, modern
nonprofits are commercial entities that seek to generate cash surpluses. See
Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S., Inc., 646 F.3d 983,
987–88 (7th Cir. 2011) (“The commercial activity of nonprofits has grown
substantially in recent decades, fueled by an increasing focus on revenue
maximizing . . . . The principal difference between [for-profit and nonprofit]
firm[s] is . . . that a nonprofit enterprise is forbidden to distribute any surplus
of revenues over expenses as dividends . . . .”). “Business,” as it is used to modify
“revenue” in the causation requirements, could just as easily include, “[b]y
extension, transactions or matters of a noncommercial nature.” Black’s Law
Dictionary, supra; see also The American Heritage Dictionary 259 (3d ed. 1996)
(defining business as, inter alia, “a specific occupation or pursuit”).
      As Appellees note, BP’s interpretation conflicts with the Agreement’s
explicit inclusion of nonprofits as entities that may recover. For if they may
recover, then they must be able to calculate their loss by taking into account
their primary sources of income. In a footnote, BP argues those nonprofits that
“engage in business activities involving commercial transactions,” such as a
museum operating a gift shop, could use those commercial revenues to meet
the BEL causation criteria. But if a museum’s gift-shop receipts are “business
revenue” but its donations are not, as BP suggests, the museum must be
categorized as an entity engaged in commercial activity “for profit” in its gift

                                            13
   Case: 13-31296      Document: 00513036479   Page: 14      Date Filed: 05/08/2015




                       No. 13-31296 c/w Nos. 13-31299, 13-31302


shop operation, but not in its operation of the museum generally. This hair-
splitting is not a sensible construction of the Agreement.
      In light of the revenue-generating nature of modern nonprofits and the
express inclusion of nonprofits as entities eligible for recovery under the BEL
framework, we cannot extrapolate from the use of the word “business” an
intent to limit “revenue” to funds obtained only through commercial, profit-
seeking activity.
            b. “Profit” and “Earn”
      Next, BP argues that its interpretation of “revenue” is supported by
language in Exhibit 4C, the compensation framework for BEL claimants.
Exhibit 4C provides:
      Step 1 – The compensation framework for business claimants
      compares the actual profit of the business during a defined post-
      spill period in 2010 to the profit that the claimant might have
      expected to earn in the comparable post-spill period of 2010. . . .
      Step 1 compensation reflects the reduction in Variable Profit
      (which reflects the claimant’s revenue less its variable costs) over
      this period.

(emphasis added). BP argues that “revenue,” used here to calculate the
“Variable Profit,” cannot include grants and donations because they do not
relate to the “profit of a business.” This is because profits are, according to
Black’s, “[t]he excess of revenues over expenditures in a business transaction,”
and, BP asserts, contributions are “plainly not the result of business
transactions.”
      BP further challenges the Nonprofit-Revenue Interpretation because
Exhibit 4C aims to allow recovery of “profit the claimant might have expected
to earn.” Again quoting Black’s, BP argues that contributions and grants are



                                         14
    Case: 13-31296         Document: 00513036479       Page: 15     Date Filed: 05/08/2015




                        No. 13-31296 c/w Nos. 13-31299, 13-31302


not earned because they are not “acquire[d] by labor, service, or performance,”
Black’s Law Dictionary 584 (9th ed. 2009).
       BP’s profit argument relies on the assumption that nonprofits are not
“businesses” in the “commercial, for-profit” sense. Yet BP offers no support for
its assertion that gratuitous contributions and grants are not the result of
business transactions. Black’s, from which BP borrows its definition of “profit”
and “earn,” defines “business transaction” as “[a]n action that affects the
actor’s financial or economic interests, including the making of a contract.”
Black’s Law Dictionary 241 (10th ed. 2014). When a nonprofit obtains a grant,
fundraises, or accepts donations, its actions affect its financial and economic
interests.
       BP oversimplifies the work of nonprofits when it claims that they do not
earn their revenue. Appellees and the Amici explain that nonprofits have to
work to get contributions and improve their bottom line in order to keep their
doors open. 8 Thus, the fact that Exhibit 4C seeks to compensate for “profit[s]
the claimant[s] might have expected to earn,” does not conflict with the
Nonprofit-Revenue Interpretation.
              c. “Sales”

       Next, BP contends that the Nonprofit-Revenue Interpretation renders
Exhibit 4C’s use of the word “sales” meaningless. Exhibit 4C provides:
       Step 2 – Compensates claimants for incremental profits or losses
       the claimant might have been expected to generate in the absence
       of the spill relative to sales from the Benchmark Period. This
       calculation reflects a Claimant-Specific Factor that captures


       8As one Amicus observes, “[w]ith more than $1 billion in revenue from grants and
donations in the Louisiana health and human service not-for-profit sector alone, it comes as
no surprise that not-for-profit corporations strive year after year to improve their services
and programming to attract donors.”
                                                15
   Case: 13-31296     Document: 00513036479     Page: 16   Date Filed: 05/08/2015




                     No. 13-31296 c/w Nos. 13-31299, 13-31302


      growth or decline in the pre-spill months of 2010 compared to the
      comparable months of the Benchmark Period and General
      Adjustment Factor.

(emphasis added). The Claimant-Specific Factor (CSF) is calculated using the
claimant’s “total revenue” from certain pre- and post-spill time periods.
Because revenue is a variable in the CSF calculation and the CSF is used to
compensate for expected profits or losses “relative to sales,” BP argues that
donations and grants cannot be included as revenue.
      But if the term “sales” were given the meaning that BP advocates, then
for-profit service entities would be barred from claiming payments for services
as revenue as well. For example, an attorney’s fees are not “sales,” yet an
attorney could presumably include them as revenue in a BEL claim. Thus, BP’s
“sales” argument not only excludes grants and donations, it also excludes
payments that are well within the meaning of the contract. See Chembulk
Trading LLC, 393 F.3d at 555 (“A basic principle of contract interpretation . .
. is to interpret, to the extent possible, all the terms in a contract without
rendering any of them meaningless or superfluous.” (emphasis added)).
      BP’s arguments regarding the use of the terms “business revenue,”
“profit of a business,” and “earn” are unpersuasive. Although the use of the
term “sales” is difficult to reconcile with the Nonprofit-Revenue Interpretation,
the weight BP gives to the term also causes problems for revenue that all
parties would agree should be included. Thus, considering the terms of the
contract as a whole, notably the explicit inclusion of nonprofits in the list of
entities that may recover under the BEL framework, we find that the




                                          16
    Case: 13-31296        Document: 00513036479           Page: 17     Date Filed: 05/08/2015




                          No. 13-31296 c/w Nos. 13-31299, 13-31302


Nonprofit-Revenue Interpretation does not conflict with the language of
Exhibits 4B and 4C. 9
       2. The Language of Class Definition
       Finally, BP argues that the Nonprofit-Revenue Interpretation “produces
awards to claimants that are not class members.” BP highlights the summary
description of the Economic Damage Category in § 1.3.1.2 of the Agreement:
“Loss of income, earnings or profits suffered by Natural Persons or Entities as
a result of the DEEPWATER HORIZON INCIDENT, subject to certain
Exclusions.”
       BP argues that entities whose losses are based on “lost grants, donations,
and similar receipts—as distinguished from lost profits from commercial
transactions—are not encompassed” within this category. First, BP cites to the
“Facts and Proceedings” section of Deepwater Horizon I, in which we explained
that claimants in this category “must have conducted commercial activities in
the Gulf Coast region during the relevant period.” 732 F.3d at 329–30. From
this BP concludes that nonprofits whose damages are based “solely on
gratuitous grants and other unearned awards” cannot join the class because
they do not engage in commercial activities.
       This argument is unavailing. BP attempts to use our mention of
“commercial activities” in the facts section of a case that did not address the
nonprofit issue to contradict the Claims Administrator’s determination. But



       9 BP also argues that a recent Claims Administrator interpretation barring most for-
profit claimants from counting grants as revenue shows that the interpretation being
appealed is incorrect. BP asserts that a Claims Administrator interpretation released on
April 24, 2014, states that “‘grants for ‘for-profit’ entities’ ‘shall not typically be treated as
‘revenue’ for purposes of the various calculations to be performed under the terms of the
Agreement with regard to entities asserting [BEL] claims.’” However, this document is not
contained in the record or in BP’s supplemental record; thus we do not consider it.
                                                   17
     Case: 13-31296   Document: 00513036479     Page: 18   Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


even if our language could be read as a binding summation of the Agreement’s
terms, BP has failed to show that nonprofits that operate on donation and
grant funding are not engaged in commercial activity. See supra Part
IV(A)(1)(a). Ultimately, BP fails to show that the Nonprofit-Revenue
Interpretation violates the language of the Agreement.
B.     Article III and Rule 23 Challenges to the Nonprofit-Revenue
       Interpretation

       We now turn to BP’s Rule 23 and Article III challenges. BP argues that
many of the Article III and Rule 23 issues raised in Deepwater Horizon II are
“reanimated” because the Nonprofit-Revenue Interpretation “‘abandons’ a
fundamental premise of the agreement and class definition.” BP does not seek
decertification of the class on these grounds; rather BP argues that the
Interpretation renders the Agreement illegal and, therefore, cannot be
accepted. See Walsh v. Schlecht, 429 U.S. 401, 408 (1977) (“[A]mbiguously
worded contracts should not be interpreted to render them illegal and
unenforceable where the wording lends itself to a logically acceptable
construction that renders them legal and enforceable.”). We disagree and hold
that the Nonprofit-Revenue Interpretation does not place the Agreement in
violation of Rule 23 or Article III because the Interpretation does not alter our
analysis in Deepwater Horizon II.
       1. Rule 23
       In Deepwater Horizon II, BP challenged class certification on numerous
Rule 23 grounds following the district court’s affirmance of a different Claims
Administrator determination. 739 F.3d at 796. The Claims Administrator
determined the Agreement does not require claimants to provide proof of
causation provided they meet one of the causation criteria enumerated in
Exhibit 4B. Id. at 797–98. There, BP argued that this determination put the
                                       18
    Case: 13-31296    Document: 00513036479       Page: 19    Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


class certification in violation of numerous provisions of Rule 23. Id. at 799. All
of these arguments rested on the “same central premise . . . that a class cannot
be certified when it includes persons who have not actually been injured.” Id.
at 808. Nevertheless, we held that certification was proper. Id. at 821.
            a. Adequacy
      Rule 23(a)(4) requires that “the representative parties will fairly and
adequately protect the interests of the class.” “The adequacy inquiry . . . serves
to uncover conflicts of interest between named parties and the class they seek
to represent.’” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625 (1997). Class
representatives must “‘be part of the class and possess the same interest and
suffer the same injury as the class members.’” Id. (quoting E. Tex. Motor
Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403 (1977)).
      BP argues that under the Nonprofit-Revenue Interpretation the class
representatives are no longer “adequate.” BP characterizes our opinion in
Deepwater Horizon II as a “recogni[tion] that the district court’s adequacy
determination was based on its conclusion that the class representatives
‘included individuals and businesses asserting each category of loss,’” and
asserts “[t]hat is not so if the class includes non-profit entities that incurred no
business loss.” (quoting Deepwater Horizon II, 739 F.3d at 812–13).
      Even if we assume BP is correct that the Nonprofit-Revenue
Interpretation allows entities without business loss to enter the class, our
reasoning in Deepwater Horizon II still governs this appeal. We upheld the
district court’s adequacy determination, even accepting BP’s argument that
the class included individuals with no loss at all. 739 F.3d at 802. We did so
because, “in the context of Rule 23 requirements, ‘[c]lass certification is not
precluded simply because a class may include persons who have not been

                                           19
    Case: 13-31296       Document: 00513036479         Page: 20     Date Filed: 05/08/2015




                        No. 13-31296 c/w Nos. 13-31299, 13-31302


injured by the defendant’s conduct.’” Id. at 813 (alteration in original) (quoting
Mims v. Stewart Title Guar. Co., 590 F.3d 298, 308 (5th Cir. 2009)). BP has
simply resurrected its failed adequacy argument from Deepwater Horizon II,
and we remain bound by our previous determination that the class satisfies
Rule 23(a)(4). See Jacobs v. Nat’l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th
Cir. 2008).
              b. Commonality and typicality
       Next, BP argues that the Nonprofit-Revenue Interpretation violates
Rule 23’s requirement that there be “questions of law or fact common to the
class.” Fed. R. Civ. P. 23(a)(2). As was the case in Deepwater Horizon II, BP’s
commonality argument rests entirely on an out-of-context quotation from Wal-
Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541 (2011), that commonality requires
that class members “have suffered the same injury.” 10 Id. at 2551 (internal
quotation marks omitted).
       In Wal-Mart, the Court stated:
       Commonality requires the plaintiff to demonstrate that the class
       members ‘‘have suffered the same injury[.]” This does not mean
       merely that they have all suffered a violation of the same provision
       of law. Title VII, for example, can be violated in many ways—by
       intentional discrimination, or by hiring and promotion criteria
       that result in disparate impact, and by the use of these practices
       on the part of many different superiors in a single company. Quite
       obviously, the mere claim by employees of the same company that
       they have suffered a Title VII injury, or even a disparate-impact
       Title VII injury, gives no cause to believe that all their claims can
       productively be litigated at once. Their claims must depend upon a


       10 In Deepwater Horizon II we observed: “Based on this single sentence, [BP suggests]
that either the diversity of the class members’ economic injuries or the inclusion of members
who ‘have suffered no injury at all’ might preclude class certification. When quoted in its
entirety, however, the relevant passage . . . demonstrates why both of these arguments are
meritless.” 739 F.3d at 810.
                                                20
    Case: 13-31296        Document: 00513036479          Page: 21     Date Filed: 05/08/2015




                         No. 13-31296 c/w Nos. 13-31299, 13-31302


       common contention—for example, the assertion of discriminatory
       bias on the part of the same supervisor. That common contention,
       moreover, must be of such a nature that it is capable of classwide
       resolution—which means that determination of its truth or falsity
       will resolve an issue that is central to the validity of each one of
       the claims in one stroke.

Id. (emphasis added) (citation omitted). In Deepwater Horizon II, we held that
the “same injury” requirement could “be satisfied by an instance of the
defendant’s injurious conduct, even when the resulting injurious effects—the
damages—are diverse.” 739 F.3d at 810–11. Thus, even assuming the
Nonprofit-Revenue Interpretation allows recovery for class members with no
business loss, it does not violate Rule 23(a)(2). 11
              c. Predominance
       Next BP argues that the Nonprofit-Revenue Interpretation puts the
class in violation of Rule 23(b)(3) 12 because the damages calculation now
“results in significant awards based on extraordinary one-time grants” and
fails to “connect a claimant’s damages to the class theory of liability.”
       We have noted that “[c]lass treatment . . . may not be suitable [under
Rule 23(b)(3)] where the calculation of damages is not susceptible to a
mathematical or formulaic calculation, or where the formula by which the
parties propose to calculate individual damages is clearly inadequate.” Bell Atl.
Corp. v AT&T Corp., 339 F.3d 294, 307 (5th Cir. 2003); see also Steering Comm.



       11  Based on its commonality argument, BP also contends that the class fails to meet
Rule 23(a)(3)’s typicality requirement “since ‘[t]he commonality and typicality requirements
of Rule 23(a) tend to merge.’” (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 14, 157 n.13
(1986)). This too is a failed argument resurrected from Deepwater Horizon II, and we again
reject it. See 739 F.3d at 812 n.92.
        12 This Rule requires that “the court find[] that the questions of law or fact common to

class members predominate over any questions affecting only individual members.” Fed R.
Civ. P. 23(b)(3).
                                                  21
    Case: 13-31296    Document: 00513036479      Page: 22    Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


v. Exxon Mobil Corp., 461 F.3d 598, 602 (5th Cir. 2006) (“[W]here individual
damages cannot be determined by reference to a mathematical or formulaic
calculation, the damages issue may predominate over any common issues
shared by the class.”).
      Yet, “it is indeed ‘possible to satisfy the predominance . . . requirements
of Rule 23(b)(3) in a . . . mass accident class action’ despite the particular need
in such cases for individualized damages calculations.” Deepwater Horizon II,
739 F.3d at 816 (quoting Exxon Mobil Corp., 461 F.3d at 603). This is the case
“when a district court performs a sufficiently ‘rigorous analysis’ of the means
by which common and individual issues will be divided and tried.” Id. (quoting
Madison v. Chalmette Ref., L.L.C., 637 F.3d 551, 556 (5th Cir. 2011)).
      BP argues that the Agreement’s formula does not meet these standards,
and therefore fails the predominance inquiry. First, BP argues that the
Nonprofit-Revenue Interpretation results in large awards where “evidence of
actual damages is lacking,” which proves that the formula is “clearly
inadequate,” Bell Atl. Corp, 339 F.3d at 307. Next, BP argues that the formula
fails to “connect a claimant’s damages to the class theory of liability,” as
required by Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1433 (2013) (“[A] model
purporting to serve as evidence of damages in [a class action based on one
theory of liability] must measure only those damages attributable to that
theory.”).
      However, as we stated in response to BP’s similar arguments in
Deepwater Horizon II, these standards do not apply here, where the district
court “did not list the calculation of the claimant’s damages either in its list of
common questions of fact or in its list of common questions of law.” 739 F.3d at
816 (footnotes and internal quotation marks omitted). Comcast “has no impact

                                           22
      Case: 13-31296    Document: 00513036479     Page: 23   Date Filed: 05/08/2015




                       No. 13-31296 c/w Nos. 13-31299, 13-31302


on cases such as the present one, in which predominance was not based on
common issues of damages but on numerous common issues of liability.” Id. at
815. We affirmed the district court’s predominance determination because it
was based on common issues apart from the calculation of damages. See id. at
816 (“But even without a common means of measuring damages, in the district
court’s view, these common issues nonetheless predominated over the issues
unique to individual claimants.”).
        Moreover, in Deepwater Horizon II we explicitly rejected the argument
that the choice of “a formula for making voluntary payments under a
settlement agreement could threaten the predominance of common questions
over individual questions in litigation.” Id. at 818. Thus, even assuming BP’s
assertion that the Nonprofit-Revenue Interpretation “awards damages with no
connection to many class members’ causes of action,” we remain bound by our
earlier predominance determination under our rule of orderliness. See Jacobs,
548 F.3d at 378.
              d. Fairness
        Next, BP contends that the Nonprofit-Revenue Interpretation violates
Rule 23(e)’s fairness requirement. This rule is meant to protect the nonparty
class members. Deepwater Horizon II, 739 F.3d at 820. BP argues that the
Nonprofit-Revenue Interpretation permits entities with no colorable claim to
recover, which results in claims that are not a “fair approximation” of their
entitlement to relief, Reed v. Gen. Motors Corp., 703 F.2d 170, 175 (5th Cir.
1983). However, we rejected a nearly identical argument in Deepwater Horizon
II:
        BP’s argument ignores the six Reed factors altogether. Rather, BP
        relies on a short quotation from Reed to suggest that district courts
        should also ensure that settlement agreements are based on a “fair

                                            23
   Case: 13-31296       Document: 00513036479   Page: 24   Date Filed: 05/08/2015




                        No. 13-31296 c/w Nos. 13-31299, 13-31302


      approximation of [class members’] relative entitlement.” . . . No
      other decision by our court or by any district court has every cited
      Reed for such a proposition. Nor can any of the six Reed factors be
      easily related to the “fair approximation” analysis that BP
      proposes.

739 F.3d at 820 (alteration in original). Nothing in the Nonprofit-Revenue
Interpretation or BP’s briefs changes our analysis now.
               e. Ascertainability
      Lastly, BP argues that the Nonprofit-Revenue Interpretation violates
Rule 23’s ascertainability requirement. To satisfy this requirement, “‘the class
sought to be represented must be adequately defined and clearly
ascertainable.’” Deepwater Horizon II, 739 F.3d at 821 (quoting Union Asset
Mgmt. Holding A.G. v. Dell, Inc., 669 F.3d 632, 639 (5th Cir. 2012)). BP
contends that the Nonprofit-Revenue Interpretation “eliminates any rational
demarcation between legitimate and illegitimate claimants” by permitting
recovery to individuals without “Business Economic Loss.”
      In Deepwater Horizon II, we rejected BP’s nearly identical argument that
the Claims Administrator’s “two Policy Announcements render[ed] the class
definition irrational and therefore violate[d] the ascertainability requirement.”
739 F.3d at 821. This conclusion was based on our prior decision that “‘the
possibility that some [claimants] may fail to prevail on their individual claims
will not defeat class membership’ on the basis of the ascertainability
requirement.” Id. (alteration in original) (quoting In re Rodriguez, 695 F.3d
360, 370 (5th Cir. 2012)). Even assuming, as BP does, that the Interpretation
permits recovery for individuals with no “business loss,” we remain bound by
our ascertainability determination from Deepwater Horizon II. See Jacobs, 548
F.3d at 378.


                                          24
    Case: 13-31296        Document: 00513036479          Page: 25     Date Filed: 05/08/2015




                         No. 13-31296 c/w Nos. 13-31299, 13-31302


       2. Article III Standing
       BP argues that the Claims Administrator, by interpreting “revenue” to
include grants and contributions to nonprofit entities, has altered the class
definition to include entities with “no colorable claim of injury.” This violates
Article III, BP argues, because the class now includes “a great many persons
who have suffered no injury at the hands of [BP],” Kohen v. Pac. Inv. Mgmt.
Co., 571 F.3d 672, 677 (7th Cir. 2009).
       Pursuant to Article III, a plaintiff must “allege (1) an injury that is
(2) ‘fairly traceable to the defendant’s allegedly unlawful conduct’ and that is
(3) ‘likely to be redressed by the requested relief.’” Lujan v. Defenders of
Wildlife, 504 U.S. 555, 590 (1992) (Blackmun, J., dissenting) (quoting Allen v.
Wright, 468 U.S. 737, 751 (1984)). “As Lujan emphasized, however the
standard used to establish these three elements is not constant, but becomes
gradually stricter as the parties proceed through ‘the successive stages of the
litigation.’” Deepwater Horizon II, 739 F.3d at 799. We have not directly
addressed how “to evaluate standing for the purposes of class certification and
settlement approval under Rule 23,” but other courts have taken two distinct
approaches. Id. at 800. 13
       Under the first approach, courts look at the class definition to “ensure
that absent class members possess Article III standing.” Id. at 801. The Second
Circuit has presented the most common formulation of this standard: “We do
not require that each member of a class submit evidence of personal standing.



       13 Although BP is not seeking decertification of the class in this appeal, it argues that
implementing the Nonprofit-Revenue Interpretation results in a class that could not have
been certified. Thus, we analyze this issue pursuant to the Rule 23-stage Article III standards
utilized in Deepwater Horizon II, where class certification was at issue. See 739 F.3d at 799–
801.
                                                  25
    Case: 13-31296     Document: 00513036479      Page: 26    Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


At the same time, no class may be certified that contains members lacking
Article III standing. The class must therefore be defined in such a way that
anyone within it would have standing.” Denney v. Deutsche Bank AG, 443 F.3d
253, 263–64 (2d Cir. 2006) (citations omitted). This standard “does not require
that each member of a class submit evidence of personal standing, so long as
every class member contemplated by the class definition can allege standing.”
Deepwater Horizon II, 739 F.3d at 804 (internal quotation marks omitted).
      Under the second, more permissive standard, courts look to whether the
named plaintiffs or class representatives have standing, “ignor[ing] the absent
class members entirely.” Id. at 800 (citing Lewis v. Casey, 518 U.S. 343, 395–
96 (1996) (Souter, J., concurring in part, dissenting in part, and concurring in
the judgment)). In Kohen v. Pacific Investment Management Co., 571 F.3d 672
(7th Cir. 2009), the Seventh Circuit took this approach, reasoning that,
although it “is true . . . that a class will often include persons who have not
been injured by the defendant’s conduct,” such an “inevitability does not
preclude class certification.” Id. at 677. This is because at the class-certification
stage, “many of the members of the class may be unknown, or if they are known
still the facts bearing on their claims may be unknown.” Id.
      In Deepwater Horizon II we did not adopt either test because we found
that the Agreement satisfied both. See 739 F.3d at 798–802. Applying the
Denney test, we noted that the class definition limited the Economic Damage
Category to claims based on “‘[l]oss of income, earnings or profits suffered . . .
as a result of the DEEPWATER HORIZON INCIDENT.’” Id. at 803 (alteration
in original). Even looking beyond this definition paragraph to the entire
Amended Complaint, we reasoned, “the result would be no different” because
the complaint “include[d] numerous allegations of injuries to the absent class

                                            26
    Case: 13-31296     Document: 00513036479        Page: 27   Date Filed: 05/08/2015




                       No. 13-31296 c/w Nos. 13-31299, 13-31302


members.” Id. Thus “every class member contemplated by the class definition
‘can allege standing.’” Id. at 804 (quoting Deepwater Horizon I, 732 F.3d at
340–42). Additionally, we found class standing under the more permissive
Kohen test, which focuses on the standing of the named plaintiffs. Id. at 803.
This was because “each one of the[] named plaintiffs . . . identified an injury in
fact that is traceable to the oil spill.” Id. at 803.
      BP argues that the class now fails both of these tests because “the class
definition has been altered to include numerous entities that have no colorable
claim of loss.” Under the Denney test, BP contends, the class is no longer
“defined in such a way that anyone within it would have standing,” Denney,
443 F.3d at 264. Next BP argues that “even under the [Kohen] standard, ‘a
class should not be certified if it . . . contains a great many persons who have
suffered no injury at the hands of the defendant,” and the class now contains
“an entire set of entities whose claims are based only on gratuitous
contributions and that have no colorable claim of injury.”
      However, BP does not explain how the Nonprofit-Revenue Interpretation
allows entities to recover for injuries that were not caused by BP’s conduct. BP
merely states that the Claims Administrator “has issued awards to nonprofit
entities based on receipts that cannot qualify as ‘revenue,’ and thus awards are
being issued to entities that have no colorable claim of injury.” But whether
contributions should qualify as “revenue” under the Agreement is irrelevant to
the causal connection between BP’s conduct and decreases in contributions to
nonprofits. Moreover, Amici for Appellees cite to numerous sources showing
how nonprofits are often harmed by calamities because “first, those affected by
the calamity tend to slow their giving . . . and, second, donors shift their giving
to those impacted directly by the disaster.”

                                             27
     Case: 13-31296   Document: 00513036479     Page: 28   Date Filed: 05/08/2015




                      No. 13-31296 c/w Nos. 13-31299, 13-31302


       We hold that the Nonprofit-Revenue Interpretation does not alter the
class definition in violation of Article III. In Deepwater Horizon II, this Court
found that the Agreement satisfied standing requirements for class
certification. Here, BP has failed to show how treating contributions and
donations as revenue results in a class of individuals with no colorable claim
of injury.
C.     Challenges to the Individual Awards
       In each of the consolidated cases, BP argues that even if the Nonprofit-
Revenue Interpretation is permissible, the individual award given to each
Sealed Claimant violates the language of the Claims Administrator’s own
interpretation of the Agreement. We address each award in turn.
       1. Cy Pres Award, No. 13-31296
       The Cy Pres Claimant received $331,395 in cy pres funds from a class
action settlement. This “extraordinary” award, according to the organization’s
director, was the largest single donation in the organization’s history. BP
argues that treating this windfall as “revenue” violates the Nonprofit-Revenue
Interpretation, which states that “grant monies or contributions shall typically
be treated as revenue,” because this was a “one-time, extraordinary award.” To
hold otherwise, BP argues, would “read the word ‘typically’ out of the Non-
Profit Policy.”
       The Cy Pres Claimant responds that it would characterize every
donation it receives as a “‘one-time, extraordinary payment’ because there is
no guaranty that any donation will be made or that any other donation will
follow.” BP’s position, the Claimant argues, means that any unusually sized
donation should be excluded from “revenue.” This “makes little sense as a
matter of practical reality. Non-profit entities receive many donations that are

                                          28
   Case: 13-31296        Document: 00513036479   Page: 29   Date Filed: 05/08/2015




                     No. 13-31296 c/w Nos. 13-31299, 13-31302


one-time donor payments” resembling this cy pres donation. Finally, the
Claimant notes the increasing frequency with which courts distribute cy pres
awards in class action lawsuits to argue that this is not a “novel” source of
revenue for nonprofit corporations. See Martin H. Redish et al., Cy Pres Relief
and the Pathologies of the Modern Class Action: A Normative and Empirical
Analysis, 62 Fla. L. Rev. 617, 653 (2010) (“[T]he use of class action cy pres
awards by federal courts has increased since the 1980s and has accelerated
sharply after 2000.”).
      We see no reason why “revenue” should be read to exclude donations
simply because they were given by a court rather than a donor. The Nonprofit-
Revenue Interpretation does not say that “typical donations” count as revenue;
rather it says that “grant monies or contributions shall typically” count as
revenue. “Typically” is not rendered meaningless by the inclusion of cy pres
donations.
      Moreover, denying this award because of its size would open the
floodgates to a flurry of challenges to nonprofit awards, undermining the aims
of the CSSP. As the Appeals Panel noted in reviewing this award, the CSSP
calculations look at revenue on a business level, not on a customer or donor
level. Reading limitations into the meaning of “revenue” based on the identity
of the donor runs contrary to this agreed-upon framework. Thus, we find no
abuse of discretion in the denial of review of the award to the Cy Pres Claimant.
      2. Trust Grant, No. 13-31299
      BP makes a similar argument regarding the Grant Claimant’s award,
which was based on its receipt of a “Trust Grant.” BP argues that the inclusion
of this “one-time, extraordinary receipt of grant money” distorted the
Claimant’s CSF and bestowed a windfall on this Claimant.

                                           29
    Case: 13-31296      Document: 00513036479        Page: 30     Date Filed: 05/08/2015




                        No. 13-31296 c/w Nos. 13-31299, 13-31302


      The CSF is used in “Step 2” of the compensation framework to
“compensate[] claimants for incremental profits or losses the claimant might
have been expected to generate in the absence of the spill relative to sales from
the Benchmark Period.” The CSF aims to “capture the impact of pre-[spill]
trends in the claimant’s revenue performance that might have been expected
in the post-[spill] Benchmark Period.” Essentially, the CSF is a revenue growth
rate metric used to ensure that a business that was growing leading up to the
spill will be adequately compensated. It is calculated by “comparing revenue
received in the four months leading up to the spill to revenue received in those
same four months in the Benchmark Period.” Thus, treating the Trust Grant
as “revenue” increased the Grant Claimant’s CSF, and therefore its award.
      BP argues that this improperly inflated the CSF because grants
normally did not make up a large portion of the Grant Claimant’s revenue, yet
this grant was “30% of Claimant’s 2010 gross receipts by itself.” BP argues that
because the grant was “atypical,” it must be excluded to ensure that, in the
language of Exhibit 4C, a claimant is compensated only “for incremental profits
the claimant might have been expected to generate” in the post-spill period. 14
      In response, the Grant Claimant argues that BP is, “once again, trying
to erect a causation test on appeal that does not exist in the Settlement
Agreement and has already been resolved by this Court.” The Claimant
contends that BP seeks to require each claimant, nonprofit or otherwise, to
show that revenues from certain sources would have continued to come in




      14 BP also contends, as against the cy pres award, that this award should not be
included as revenue because it is not “typical,” per the language of the Nonprofit-Revenue
Interpretation. This argument is practically identical to that raised against the Cy Pres
Claimant, and for the reasons discussed in Part IV(C)(1), supra, it fails.
                                               30
    Case: 13-31296      Document: 00513036479    Page: 31    Date Filed: 05/08/2015




                       No. 13-31296 c/w Nos. 13-31299, 13-31302


absent the spill, thus “jettison[ing] the Settlement Agreements’ Compensation
Frameworks for an ad-hoc system.”
         We agree with the Claimant. By seeking to exclude revenue because it is
“atypical,” BP attempts to circumvent the causation requirements and
compensation framework in the Agreement. BP now asks individual claimants
to show that any revenue from the pre-spill period was of the type that they
could have expected to continue earning after the spill. But that amounts to
requiring that Claimants prove that their lost revenue was caused by the spill,
which is precisely what we refused to require in Deepwater Horizon II. See 739
F.3d at 797, 821 (affirming the district court’s approval of the Claims
Administrator’s statement that “the Settlement Agreement does not
contemplate that the Claims Administrator will undertake additional analysis
of causation issues beyond those criteria that are specifically set out in [Exhibit
4B]”).
         The parties agreed on Exhibit 4C’s compensation framework to establish
what claimants might have expected to earn after the spill. To accept
challenges to the types of revenue included in those calculations because the
claimants could not have expected to earn similar revenue after the spill
defeats the purpose of the compensation framework itself. We therefore find
no abuse of discretion in the district court’s denial of review of the award to the
Grant Claimant.
         3. Legal Services, No. 13-31302
         Finally, BP challenges the Legal-Services Claimant’s award because it
included $157,500 in revenue that was based on “legal services performed by
[its] legal fellows.” The Claimant valued its fellows’ work at $150 per hour and
multiplied that by the number of hours worked over the year. BP contends this

                                           31
    Case: 13-31296       Document: 00513036479          Page: 32     Date Filed: 05/08/2015




                         No. 13-31296 c/w Nos. 13-31299, 13-31302


award is inconsistent with the plain language of the Agreement, namely the
terms “profit,” “earn,” “financial performance,” and “sales.” Most of BP’s
textual arguments track BP’s general attack on the Nonprofit-Revenue
Interpretation; revenue is used to calculate a claimant’s “actual profit” so that
it can be compared to what the claimant “might have been expected to earn”
during the post-spill period. See supra Part IV(A)(1). BP also points to Exhibit
4C’s definition of the “Benchmark Period,” which is chosen by a claimant “as
the baseline for measuring its historical financial performance.” Finally, BP
argues that “if voluntary services are ‘revenue,’ it is difficult to discern why
compensated services would also not be revenue.”
       We are not persuaded. BP argues that donated legal services are not
“revenue” because they “do not enter into” the profit calculation. As the Legal-
Services Claimant notes, certain donated services “requir[ing] specialized
skills,” including legal services, are included as revenue on financial
statements prepared under Generally Accepted Accounting Principles
(GAAP). 15 Moreover, donated services affect the profit calculation because they
free up organizations’ cash donations, allowing nonprofits to manage and
allocate a greater pool of money. Additionally, these are “earned” within the
Agreement for the same reasons discussed in Part IV(A)(1)(b), supra;
nonprofits have to work to attract skilled professionals to donate their time
just as they have to work to obtain cash donations.



       15 See Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 674 n.6 (2010)
(“Under . . . general maritime law, evidence of ‘custom and usage’ is relevant to determining
the parties’ intent when an express agreement is ambiguous.”); Allan B. Afterman, WG&L
GAAP Practice Manual § 74.3.2 (2015) (“Contributions of services received . . . should be
recognized only if they . . . [r]equire specialized skills, are provided by individuals having
those skills, and would otherwise typically need to be purchased[.] Services requiring
specialized skills would include those provided by . . . lawyers . . . .”).
                                                 32
    Case: 13-31296       Document: 00513036479         Page: 33     Date Filed: 05/08/2015




                        No. 13-31296 c/w Nos. 13-31299, 13-31302


       BP’s final argument—that if the donated legal services are revenue there
is no reason why paid services would not also be revenue—obfuscates the
crucial point that the legal services fall under the Non-Profit Interpretation
precisely because they are donated. No party has suggested that non-profit
organizations should be able to treat the services of paid employees as revenue;
by contrast, the Non-Profit Interpretation, which we uphold here today,
specifically instructs nonprofits to include donations in their revenue
calculations.
       Moreover, BP has not provided, and we do not see, any meaningful
reason to distinguish this type of donation from other donations received by
nonprofits. 16 Donated legal time is as valuable to the Legal-Services Claimant
as a cash donation that would be used to pay for those services. And the loss of
these in-kind donations would require the Claimant to divert cash from other
operations to pay for the services instead. We therefore find no abuse of
discretion in the district court’s denial of review of the award to the Legal-
Services Claimant.
                                   V. CONCLUSION
       For the foregoing reasons, we AFFIRM the district court.




       16BP asserts that in contrast to “[a]rms-length commercial sales,” “voluntary
donations of time have no readily discernible value, and are easily manipulated.” Considering
that these services are assessed when nonprofits prepare financial statements, we are
unpersuaded that this award creates serious problems for the settlement process.
                                                33